Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                           Exhibit A Page 1 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                           Exhibit A Page 2 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                           Exhibit A Page 3 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                           Exhibit A Page 4 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                           Exhibit A Page 5 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                           Exhibit A Page 6 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                           Exhibit A Page 7 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                           Exhibit A Page 8 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                           Exhibit A Page 9 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 10 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 11 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 12 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 13 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 14 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 15 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 16 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 17 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 18 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 19 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 20 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 21 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 22 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 23 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 24 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 25 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 26 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 27 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 28 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 29 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 30 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 31 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 32 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 33 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 34 of 35
Case 19-23873-CMB   Doc 14-1 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                          Exhibit A Page 35 of 35
